NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


ERIC DOW,                          )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-1323
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 24, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Barbara Twine
Thomas, Judge.

Eric Dow, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Cynthia Richards,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Affirmed.


SILBERMAN, KELLY, and BLACK, JJ., Concur.